The record is convincing on the charge of “neglect of duty ”, but the specifications of the charges based upon an indictment returned by the Kings County Grand Jury were not sustained. The order appealed from dismissing petitioner from the police department is, therefore, unanimously vacated. But as respondent represents that evidence is now available which will sustain the charges, the charges should not be dismissed or reinstatement of petitioner directed at this time. Respondent may hold another hearing, taking the new evidence upon the old charges, or may amend the charges or specifications. If respondent proceeds further against petitioner, the proceeding should be had with all dispatch. If further proceedings are not conducted promptly, petitioner may move to be restored to duty with back pay. Settle order' on notice. Present — Peck, P. J., Dore, Callahan, Breitel and Botein, JJ.